Citation Nr: 1612838	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2014, this matter was remanded for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his PTSD results in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated January 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  On remand, Social Security Administration (SSA) records were obtained, in compliance with the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded multiple VA examinations to determine the severity of his PTSD.  Those examination reports are responsive to the applicable diagnostic codes.  Thus, they are adequate for the purpose of rating the Veteran's service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under that diagnostic code, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.


The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Veteran was afforded a VA examination in March 2007.  There, a GAF of 38 was recorded.  The Veteran reported last working in 2002 due to conflicts at work and constant depression.  The Veteran reported being married four times.  He stated that he had trouble getting along with his wives.  The Veteran reported trouble sleeping and nightmares.  He had a history of suicide gestures/attempts, the last one was about a year ago where he tried to hang himself.  Depression and startle response were noted.  Mental status examination showed the Veteran was disheveled.  The Veteran was oriented in all spheres.  The Veteran has difficulty establishing and maintaining social relationships that involve intimacy.  He had problems with memory and felt uncomfortable in public.  He had panic attacks at stores and was unable to breathe.  Anger and irritability also interfere with social functioning.  

The Veteran was afforded a VA examination in February 2009.  There, he reported living with his sixth wife and son.  The Veteran stated that his mood changes and that his wife cares for him.  He denied suicidal thoughts.  The Veteran reported a good relationship with his wife.  The Veteran reported staying inside mostly but noted that he has a sister who visits with him.  Mental status examination showed casual dress and appropriate grooming.  He exhibited a strong discomfort being around people and had poor concentration and fatigue caused by very poor sleep and nightmares.  A GAF of 39 was recorded.

In his notice of disagreement, the Veteran stated that his mental health doctor relayed that the Veteran is a danger to other and may harm himself.

VA treatment records dated throughout the period on appeal are of record.  Those records generally note difficulty sleeping, nightmares, impaired impulse control, depression and anxiety.  A June 2007 record notes that the Veteran slapped his nephew and was feeling very depressed.  A December 2007 record notes that the Veteran was moving closer to his sister.  A November 2008 record notes nightmares daily and about three hours of sleep per night.  Lessened manic episodes while on medication were noted.  Additionally, the Veteran reported that he was depressed every other day.  An April 2009 record notes that the Veteran was doing fairly well.  The Veteran was well-groomed and denied suicidal or homicidal ideations.  The Veteran reported avoiding crowds and people.  A November 2008 record notes a GAF score of 53.  A January 2009 record notes a GAF score of 55.  An October 2008 record notes a GAF score of 50.

SSA records show that the Veteran receives SSA disability, in part, for a psychiatric disorder.  Those records show that the Veteran's sister maintains a relationship with the Veteran.  Also, difficulty with anger, sleeping and nightmares were described.  The Veteran reported spending time just sitting and talking with his son.  He also reported a relationship with his daughter.  The Veteran reported shouting and yelling at others often.  Self-isolation was noted.  Mood swings and hypervigilance were noted.  The Veteran reported problems with authority figures.  

Resolving all doubt in the Veteran's favor, the criteria for a total schedular rating are met or nearly approximated.  The Veteran has had a number of marriages and has trouble getting along with his wives.  He exhibits trouble sleeping and nightmares.  He has a history of suicide gestures/attempts, and exhibited depression and startle response.  His GAF scores on VA examinations have revealed profound psychiatric impairment.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See id.  While there are findings of some ability to function, his overall disability appears to approximate the 100 percent level, when all doubt is resolved in his favor.   


ORDER

A rating of 100 percent for PTSD is allowed, subject to the regulations governing the award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


